Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
 Claims 21,22,24,27,41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (2015/0119958), Sachs et al (2014/0046398),Bonde et al (7,881,783),and Chen et al (2014/0277284), and further in view of Weber et al (2013/0263299) and Benson et al (2015/0126894).
Re the teachings of Li, Sachs, Bonde and Chen, see office actions of 7/31/19 and 12/26/19. Further, applicant has amended the independent claims to include various types of physical responses. However, at least figure 3 of Chen shows at least some of those physical responses. To use such with the device of Li, Sachs, Bonde would have been obvious since it would merely yield predictable results, and allow the user to see the responses from a variety of different body locations.
 In paper submitted 11/13/20, applicant amended claim 27 by deleting leg and bellows.  However, the physical and sensory responses that are left in the claim are all considered to be responses that the skilled artisan would understand would be effected by sacral nerve stimulation.  For example, Weber teaches that 
Re claims 22,24,27,41, see office actions of 7/31/19 and 12/26/19.  

 Claims 25,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (2015/0119958), Sachs et al (2014/0046398),Bonde et al (7,881,783),and Chen et al (2014/0277284), and further in view of Weber et al (2013/0263299) and Benson et al (2015/0126894),and further in view of Parker (2015/0039047).
Re claim 25,
(Previously Presented) The system of claim 21, further comprising: a feedback mechanism configured to communicate a first feedback signal to the user while the trial stimulator is set to the therapeutic frequency and a second feedback signal to the user while the trial stimulator is set to the non-therapeutic frequency. (Li doesn’t explicitly teach such feedback.  However, in the same field of nerve stimulation, Parker teaches giving feedback to the patient using either a visual signal or audible signal in order to alert the patient of the on or off status of the device, see at least ¶75.  Such on or off status is considered to be analogous to the first feedback signal and the second feedback signal. To use such with the device of Li would have been obvious at the time of filing the application since it would alert the patient to the status of the device (whether the frequency is 12 Hz or whether it is 0 Hz and therefore off) in a predictable manner.)

Re claim 26, 
(Currently Amended) The system of claim 25, wherein the plurality of types of physical responses further includes a user-defined response inputted via the graphical user interface. (see at least ¶92 of Parker where it is taught to provide the ability for a user response such as level of pain.  To use such with the device of Li would have been obvious since it would merely yield the predictable result of allowing the patient to express in graphical form the level of the discomfort he is receiving from the stimulation.)

Double Patenting
Claims 21,22,24,27,41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,052,490 in view of Chen et al (2014/0277284) and further in view of Weber et al (2013/0263299) and Benson et al (2015/0126894). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are considered to be an obvious variant of the claims of the ‘490 patent. As mentioned in the office action of 7/31/19, generating frequencies greater than 12Hz is known in the art, and to have a pulse generator that can do so would not yield any unpredictable results. Further, as mentioned supra, Chen teaches the displaying step as set forth in the present independent claims. Further, as mentioned supra, Chen teaches the various types of physical responses; figure 3.  Further, as mentioned supra, Weber and Benson teach that the responses set forth in the claims are commonly caused by sacral nerve stimulation.

Claims 25,26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,052,490 in view of Chen et al (2014/0277284) and further in view of Weber et al (2013/0263299) and Benson et al (2015/0126894),and further in view of Parker (2015/0039047).
Re claim 25, Parker teaches giving feedback to the patient using either a visual signal or audible signal in order to alert the patient of the on or off status of the device.  Such on or off status is considered to be analogous to the first feedback signal and the second feedback signal. To use such with the device of the ’490 


Allowable Subject Matter
Claims 28,29,31-35,37-40,42,43 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Scott M. Getzow/Primary Examiner, Art Unit 3792